Exhibit 10.3 Confidential Treatment Requested by American Superconductor Corporation Amendment No. 2 to Supply Contract Number PPC1687-012014 This amendment number 2 (“Amendment No. 2”)to Contract Number PPC1687-012014 dated 2nd June 2014 (the “Contract”)is effective as of 19th November 2015 (“Effective Date”) between Inox Wind Ltd., having its head office at Plot No. 17, Sector 16-A, Noida 201301 (U.P) India (“Inox”) and American Superconductor Corporation, having its head office at 64 Jackson Road, Devens, MA 01434, USA (“AMSC US”), hereinafter collectively referred to as the “Parties” or individually as a “Party”.
